Citation Nr: 1510440	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  06-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a postoperative medial meniscectomy of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right knee with painful limited motion.

3.  Entitlement to an initial compensable disability rating for the service-connected scars of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to March 1978 and from November 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, which denied entitlement to a disability rating in excess of 20 percent for residuals of a postoperative medial meniscectomy of the right knee.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Atlanta, Georgia. 

In March 2006, the RO granted a separate 10 percent disability rating for degenerative joint disease of the right knee with painful limited motion, effective February 23, 2001.  In April 2013, the RO assigned a separate initial noncompensable disability rating for the Veteran's scars of the right knee, also effective February 23, 2001.

This matter was previously before the Board in January 2010, September 2012, and August 2013, at which time it was remanded for additional development.  That development having been completed, the matter now returns to the Board for further review.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.


In the September 2012 remand, the Board referred to the Agency of Original Jurisdiction (AOJ) service connection claims for diabetes mellitus and hypertension, both claimed as secondary to his service-connected right knee conditions, which were raised in a written statement received in March 2010.  See September 2012 Board Remand.  However, it does not appear that the AOJ has since taken any action regarding these referred claims.  Additionally, in a May 2013 Statement, the Veteran claimed entitlement to service connection for right thigh muscle atrophy, as secondary to his service-connected right knee disabilities.  Because these claims have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's right knee disability has been manifested by degenerative joint disease with pain and limited flexion at worst to 70 degrees, as well as postoperative residuals of a medial meniscectomy of the right knee including severe recurrent lateral instability and dislocated right knee semilunar cartilage with frequent episodes of locking, and effusion into the joint.

2.  Throughout the appellate period, the Veteran's medial, lateral, and superior scars of the right knee have been stable and manifested by pain and tenderness on objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5253 (2014).

2.  The criteria are met for a disability rating of 30 percent for postoperative residuals of a medial meniscectomy of the right knee based on severe recurrent lateral instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).

3. The criteria are met for assignment of a separate 20 percent evaluation for dislocated right knee semilunar cartilage.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2014).

4.  The criteria are met for an initial rating of 10 percent, but no higher, for the medial scar of the right knee, as a postoperative residual of right knee medial meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2002).

5.  The criteria are met for an initial rating of 10 percent, but no higher, for the lateral scar of the right knee, as a postoperative residual of right knee medial meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2002).

6.  The criteria are met for an initial rating of 10 percent, but no higher, for the superior scar of the right knee, as a postoperative residual of right knee medial meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

With regard to the Veteran's increased rating claim for his service-connected residuals of a postoperative medial meniscectomy of the right knee, he was provided with the relevant notice and information in a December 2003 letter prior to the initial adjudication of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, a March 2006 letter notified the Veteran of the evidence necessary to substantiate an increased rating claim and was followed by subsequent readjudication of his claims in a statement of the case dated in April 2006, and in supplemental statements of the case dated in November 2006, May 2011, April 2013 and May 2013.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). Thus, further notice is not warranted. 

Because the appeal of the initial ratings assigned the Veteran's service-connected right knee DJD and right knee scars stems from the grant of service connection for these disabilities, the issue of whether there was adequate VCAA notice is moot with respect to these claims, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.


Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to the Board's remands, the RO obtained and associated with the claims file all available records of VA treatment for his right knee.  But see March 2013 Formal Finding of Unavailability of Treatment Records from the VA Medical Center in Honolulu, Hawaii, from 2010 to the Present.  Additionally, in accordance with the August 2013 Board remand instructions, the RO requested that the Veteran provide authorization to obtain relevant treatment records from T.C.T., D.O.  See August 2013 Request for Information (providing copies of VA Forms 21-4142, Authorization and Consent to Release Information, for completion by the Veteran).  However, the Veteran failed to reply to this request.  See January 2015 Post-Remand Brief of Appellant (acknowledging the Veterans failure to respond to this request).  The Veteran has not since identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  

The Veteran was also provided multiple VA Compensation and Pension examinations to determine the ongoing severity of these conditions, including specifically in January 2004, February 2010, and March 2013.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected disorders.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008). See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) 


The Veteran has challenged the adequacy of the VA examinations, stating in a May 2013 submission that that the examiner failed to provide a comprehensive examination and failed to order pertinet medical tests and studies, including an updated MRI.  In this regard, the Board notes that the nature, methodology, and scope of the examination is within the purview of the examiner.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009). Furthermore, the examiner's findings were, as previously noted, based on clinical evaluation of the Veteran, a review of the Veteran's medical history including his VA and Private treatment records, which included pertinent radiological studies, and a physical examination.  Id.  Moreover, as will be discussed in detail below, the examination report addressed the pertinent evidence of record and sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions rendered.  See Monzingo, 26 Vet. App. at 107.  Therefore, the Board finds that the examinations are adequate for deciding the Veteran's claim.  See id. Accordingly, VA's duty to provide a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II. Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the 

present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).


III.  Analysis

The Veteran maintains that his service-connected right knee disorders are more severely disabling than reflected ratings currently assigned.  The RO originally granted service connection for postoperative residuals of a medial meniscectomy of the right knee in a March 1977 rating decision, assigning a 20 percent rating from December 4, 1982.  In subsequent rating decisions, the RO granted a separate 10 percent disability rating for degenerative joint disease (DJD) of the right knee with painful limited motion, effective February 23, 2001, and a separate noncompensable disability rating for the Veteran's scars of the right knee, also effective February 23, 2001.  See March 2006 and April 2013 Rating Decisions.  The Veteran filed the current increased rating claim for his right knee disability in January 2001.

(i)  Right Knee Disabilities

The Veteran is currently in receipt of a 20 percent rating for postoperative residuals of a medial meniscectomy of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for lateral instability.  He is additionally in receipt of a separate 10 percent rating for right knee DJD under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 for painful limited motion.  See 38 C.F.R. § 4.27 (providing that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

DC 5010 provides ratings for arthritis, due to trauma, substantiated by X-ray findings.  Disabilities under this diagnostic code should be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.


When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 


DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04. 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, the Veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Other Diagnostic Codes relevant to knee disabilities include 5256, 5258, 5259, 5262, and 5263.  Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a 

Diagnostic Code 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.  Id. 

Diagnostic Code 5262 provides for assignment of a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is assigned when there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.

Diagnostic Code 5263 provides for assignment of a 10 rating for genu recurvatum with weakness and instability in weight bearing objectively demonstrated.  Id.

Based on the evidence of record, the Board finds that the Veteran's right knee DJD does not warrant a rating higher than 10 percent based on painful limited motion.  In this regard, as set forth in detail above, DC 5010, pertaining to traumatic arthritis, refers the rater to the codes pertaining to limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5260, 5261.  The Veteran's worst range of motion measurements for his right knee taken during the pendency of this claim, including measurements taken after repetitions, show flexion limited to 70 degrees, and no limitation of extension.  See March 2013 VA Examination Report (reflecting flare ups of increased pain and noting that the Veteran experiences functional limitations including less movement than normal and pain on motion).  See also March 2013 M.D.G., M.D. Office Visit Note (noting that "[e]xamination of the right knee reveals full extension and 125 degrees of flexion"); November 2012 K.B.H., Jr., M.D. Treatment Note (reflecting that the Veteran has "full extension and 125° of flexion of the right knee with pain"); June 2011 T.C.T., D.O. Treatment Record (reporting that "[h]e is able to fully extend his knee and flex comfortably at about 120°"); December 2008 S.A.S., M.D. Consultation Report (reflecting that the Veteran displays "a slight flexion contracture of the light knee compared to the left" with "satisfactory further flexion"); November 2004 R.P.H. MD Treatment Record (observing that the Veteran manifests "pain on flexion and extension" of the right knee); January 2004 VA Examination Report (noting right knee flexion to 140 degrees and full extension); February 2001 J.J.M., M.D. Treatment Record (noting that the Veteran has "good ROM from 0-125° of flexion").

Under the DCs pertaining to limitation of motion, 5260 and 5261, none of the available measurements meet the criteria even for the assignment of a noncompensable (0 percent) disability rating, let alone warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Rather, it is only when additionally considering his arthritis and consequent pain and their effect on his range of motion that he is entitled to the 10 percent rating currently assigned.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion").  See also 38 C.F.R. § 4.59 (2014).  Moreover, as explained in Mitchell, arthritis with painful motion does not entitle him to any greater rating, only the minimum compensable rating.  See Mitchell, 25 Vet. App. at 43.

The probative evidence of record demonstrates, however, that the Veteran's postoperative residuals of a medial meniscectomy of the right knee most closely approximate the criteria for an increased 30 percent rating based on severe instability, throughout the pendency of the claim.  See 38 C.F.R. § 4.71a, DC 5257.  In this regard, the Veteran has consistently reported symptoms of severe instability since he filed his claim in January 2001.  See Layno v. Brown, 6 Vet. App. 465 (1994) (The Veteran is competent to report observable symptomatology.).  Moreover, medical treatment records dated during the pendency of the claim note a right knee anterior cruciate ligament (ACL) deficiency and reflect demonstrated instability on valgus stress testing, anterior drawer tests, pivot shift tests, and Lachman test.  See, e.g., January 2003 VA Primary Care Note (reporting that the Veteran "notices increased sensation of looseness of the knee"); June 2003 Staub Clinic and Hospital MRI Report (reflecting that "[t]here is no normal-appearing anterior cruciate ligament identified"); May 2004 T.A.V., M.D. Treatment Note (reflecting an impression of "[a]bsent anterior cruciate ligament of the right knee"); November 2006 VA Rehabilitation Consultation Report (noting that the Veteran "has difficulty with laxity in the loose joint" and noting the presence of "laxity to zero degree and thirty degree valgus and varus stress of his right knee"); December 2008 S.A.S., M.D. Consultation Report (noting that "[t]here is instability to valgus stress testing of the right knee, two to 3+" and finding that "[h]e has a 3+ Lachman test, and a positive pivot shift test"); May 2011 VA MRI Report (noting that the ACL is "not visualized and presumed chronically torn"); December 2012 R.S.H., M.D. Treatment Note (reflecting symptoms "consistent with ACL complete deficiency").  Recent private treatment records reflect findings of "gross" instability as a result of his right knee disorder.  See November 2012 K.B.H., Jr., M.D. Treatment Note (reflecting an assessment of "[c]hronic ACL tear right knee with gross instability"); March 2013 M.D.G., M.D. Office Visit Note (noting the Veteran's "obviously antalgic gait on the right" and finding "gross AP laxity consistent with an ACL deficient knee").  

Although there is evidence of varying degrees of instability, increasing in severity during the pendency of the claim, based on the evidence of instability resulting from ACL deficiency on MRI as early as June 2003, the Board resolves doubt in the Veteran's favor and finds that the increased 30 percent rating is warranted for the entire appellate period.  See 38 C.F.R. §§ 4.3, 4.7. See also 38 C.F.R. §§ 4.40, 4.45; Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206 -07.  See, too, Hart, 21 Vet. App. at 509-510.


A separate 20 percent rating is also warranted for the Veteran's right knee disability under DC 5258, which concerns dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Here, a June 2006 Staub Clinic and Hospital MRI Report reflects that the Veteran's "medial compartment demonstrates virtually no normal-appearing meniscus [semilunar cartilage]"; however, "a small amount of residual meniscal material is suggested."  See also May 2004 T.A.V., M.D. Treatment Note (reflecting an impression of "[t]orn lateral meniscus of the right knee").  Moreover, in additional to the meniscal pathology, the record shows evidence of right knee swelling, effusion, giving way, and locking.  See, e.g., May 2004 T.A.V., M.D. Treatment Note (noting the Veteran's complaints of swelling on activity and giving way); November 2012 November 2012 K.B.H., Jr., M.D. Treatment Note (noting right knee joint effusion); December 2012 R.S.H., M.D. Treatment Note (reflecting the Veteran's report that he experiences right knee buckling on activity); March 2013 VA Examination Report (noting the presence of a pathology of the right knee semilunar cartilage productive of symptoms including swelling and frequent episodes of joint locking).  Therefore, the Board finds that, for the entire period on appeal, the criteria for a separate 20 percent rating under DC 5258 are met.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban, 6 Vet. App. 259.  As these symptoms do not necessarily overlap with instability of the knee or limitation of motion, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Despite this, although the Veteran has a history of a right knee meniscectomy, granting a separate 10 percent disability rating under DC 5259 (the maximum possible rating for symptomatic removal of the semilunar cartilage) would constitute impermissible pyramiding because both DC 5259 and DC 5258 compensate for the symptoms associated with meniscal dysfunction.  See 38 C.F.R. § 4.71a.  See also 38 C.F.R. § 4.14.

Furthermore, there is no evidence suggesting that the Veteran has had ankylosis of the knee, nonunion or malunion of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim. Thus, DC's 5256, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.

In making these determinations, the Board also has considered the Veteran's lay statements regarding the severity of his service-connected right knee disabilities and, in large part, has relied on his reports in determining an appropriate disability ratings under the benefit-of-the-doubt doctrine. 38 C.F.R. §§ 4.3, 4.7. 

The Board observes that, as noted, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing or witnessing pain, instability, weakness, problems with weight bearing activities, locking, swelling, giving way, etc.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Thus, the Board finds that the statements provided by the Veteran regarding the effects of his current right knee symptoms on his daily life are competent and credible and his reports with respect to experiencing symptoms, such as chronic pain and instability, associated with the right knee disability, have been considered in evaluating the disability ratings assigned herein.  See Jandreau, 492 F.3d 1372; see also Baldwin v. West, 13 Vet. App. 1 (1999). 

The Board has also considered the Veteran's contention that additional separate ratings are warranted, including specifically for pain associated with his surgical screw.  See May 2013 Statement in Support of Claim.  However, his current 10 percent rating under DC 5010-5260 is based upon limited and painful motion.  Thus, a separate rating is not warranted based on his claimed right knee joint pain, as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.71a, DCs 5010, 5003, 5260; see also 38 C.F.R. § 4.14.


In sum, although an initial rating in excess of 10 percent under DC 5010-5260 for the Veteran's right knee DJD with painful limited motion is not warranted, an increased 30 percent rating, but no higher, under DC 5257 for postoperative residuals of a medial meniscectomy of the right knee is granted.  Additionally, a separate 20 percent rating, but no higher, under DC 5258 for the right knee residuals of a medial meniscectomy is also granted.

(i)  Right Knee Scars

As noted, the Veteran is currently in receipt of a noncompensable rating, effective February 23, 2001, for scars associated with his right knee disorder.  

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  

Importantly, VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  See VAOPGCPREC 3-2000 (April 2003).  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  However, the Board is not precluded from applying the previous version of the rating criteria to the period on or after the effective date of the current rating criteria if that version would afford a higher rating, since it was still in effect when this claim was submitted.  Id.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110.  


Under the pertinent diagnostic criteria in effect prior to August 30, 2002, the Veteran will be entitled to separate compensable ratings for the scars for the entire period during which the appeal has been pending if any of the scars are superficial, tender, and painful on objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The 10 percent rating is assigned would be assigned when the requirements were met, even though the rating may exceed the amputation value for the limited involvement.  Id.  

Under the pertinent diagnostic criteria effective August 30, 2002, the Veteran will be entitled to separate compensable ratings for the scars from August 30, 2002, for scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  See also 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (mandating that the 10 percent rating is assigned would be assigned when the requirements were met, even though the rating may exceed the amputation value for the limited involvement).  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  

Under the pertinent diagnostic criteria effective October 23, 2008, one or two scars that are unstable or painful warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating for.  38 C.F.R. § 4.118, DC 7804 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

Here, the Veteran has three separate and distinct linear, stable post-surgical scars on his right knee, measuring 4.5 cm², 4 cm², and 1.5 cm², for a total area of 10 cm².  See March 2013 VA Examination Report (noting the presence of three distinct linear scars in the right knee:  the medial scar is 9 x .5 cm; the lateral scar is 16 x .25 cm and superior scar is 6 x .25 cm).  

Additionally, although the March 2013 VA examiner found that the scars were not painful, the Veteran has competently and credibly reported that his scars are painful and tender.  See May 2013 Statement in Support of Claim (stating that he has "[m]ultiple surgical scars with pain and sensitivity when pressure is applied (such as when the required brace rubs against the scars)").  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (layperson is competent to report disease with unique and readily identifiable features).

Accordingly, based on the Veteran's competent and credible reports of experiencing pain and tenderness in his right knee scars, the Board finds that, for the entire appellate period, the Veteran is entitled to three separate 10 percent ratings under Diagnostic Code 7804 as in effect prior to August 30, 2002, for superficial scars of the right knee that that are tender and painful on objective demonstration.  See 38 C.F.R. § 4.118, DC 7804 (2002).

Further, there is no evidence of record reflecting that the Veteran's service-connected scars have, at any point during the appellate period, been productive of symptomatology warranting a higher rating under any other diagnostic code.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7805 (2002); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2014).  In this regard, there is no evidence repeated ulceration, poor nourishment, instability, adherence to underlying tissue, joint involvement, limitation of motion, affected areas of 144 square inches or greater, or functional limitation attributable to or caused by his right knee scars.  See id.  

The Board additionally notes that to rate the Veteran's three painful scars together under the post-2008 DC 7804, would result in a single 20 percent rating for three painful scars, effective October 23, 2008.  See  38 C.F.R. § 4.118 (2014).  However, the three separate disability ratings of 10 percent for the right knee scars are more beneficial to the Veteran, as the separate disability ratings combined are greater than the single 20 percent disability rating under the revised DC 7804 for three or four scars that are unstable or painful.  See 38 C.F.R. § 4.25.  See also 38 C.F.R. § 4.118, DC 7804 (2002); 38 C.F.R. § 4.118, DC 7804 (2008); 38 C.F.R. § 4.118, DC 7804 (2014).  

Thus, to summarize, the Veteran's three service-connected right knee scars warrant separate initial ratings of 10 percent, but no higher, effective for the entire appellate period.  See Fenderson, 12 Vet. App. at 126.

IV.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's right knee DJD, postoperative residuals of a medial meniscectomy of the right knee, or right knee scars are manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms and functional impairment caused by his right knee disorders, including painful limited motion, instability, locking, swelling, effusion, and giving way, are adequately contemplated by, and indeed directly addressed by, sections 4.40, 4.45, and 4.59 of the regulations, as well as by the schedular criteria set forth in DCs 5010, 5257, 5258, and 5260, which provide for compensation for arthritis, instability, dislocated semilunar cartilage with frequent episodes of locking and effusion, and painful and limited motion.  See 38 C.F.R. §§ 4.71a.  Similarly, the symptoms of his scars, including pain and tenderness, are directly addressed by the ratings schedule, specifically by section 4.118 of the regulations, as well as DC 7804.  See 38 C.F.R. § 4.118, DC 7804 (2002).  There are no symptoms attributable to his service-connected DJD, postoperative residuals of a medial meniscectomy of the right knee, or right knee scars that are left uncompensated or unaccounted for by the assignment of schedular ratings.  A comparison of these disabilities with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  There is no indication that the symptoms and clinical findings pertaining to his right knee disorders and/or his scars are otherwise exceptional or unusual for these type of disabilities or that they are not adequately compensated by the ratings already assigned, as discussed above.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 10 percent for right knee DJD with painful limited motion is denied

Entitlement to a rating of 30 percent for postoperative residuals of a medial meniscectomy of the right knee based on severe recurrent lateral instability is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 20 percent for dislocated right knee semilunar cartilage is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 10 percent, but no higher, for the medial scar of the right knee, as a postoperative residual of right knee medial meniscectomy, is granted, for the entire appellate period, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to an initial rating of 10 percent, but no higher, for the lateral scar of the right knee, as a postoperative residual of right knee medial meniscectomy, is granted, for the entire appellate period, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to an initial rating of 10 percent, but no higher, for the superior scar of the right knee, as a postoperative residual of right knee medial meniscectomy, is granted, for the entire appellate period, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


